ORDER
This matter came before the Supreme Court on November 10, 1993, pursuant to an order requiring the defendants to appeal’ and to show cause why the issues raised in their appeal should not be summarily decided.
The defendants appeal a Superior Court order denying their motion to vacate a default judgment. The motion justice erred in not allowing the defendants to redeem the property. We hereby remand the case with instructions to the trial justice to allow redemption. The defendants are ordered to pay plaintiffs legal fees associated with this matter, including the costs of appeal to this court.
After hearing the arguments of counsel and reviewing the memoranda submitted by the parties, it is the conclusion of this court that principles of equity would render the forfeiture of defendants’ interest unconscionable in the circumstances of this ease.
The ruling of the motion justice is reversed and the defendants’ appeal is sustained. The case is remanded consistent with the instructions herein.